 

Case 3:18-cr-00379-MEM Document1 Filed 11/13/18 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

UNITED STATES OF AMERICA —:_—s Criminal No. 3-CR-18-.3'77
Vv.
(Judge )
VINCENT JOHN INGINO,
Defendant. .
FILED
INDICTMENT |
NOV 18 2018
THE GRAND JURY CHARGES:
Count 1

 

_ (Distribution and Possession with the
Intent to Distribute a Controlled Substance)

On or about August 10, 2018, within the Middle District of

Pennsylvania, the defendant,

VINCENT JOHN INGINO,
did knowingly and intentionally distribute and possess with intent to
distribute a controlled substance, that is, a mixture and substance
containing a detectable amount of acetyl fentanyl, a Schedule I
Controlled Substance, a detectable amount of heroin, a Schedule I

Controlled Substance, and a detectable amount of fentanyl, a Schedule

II Controlled Substance, and serious bodily injury and death of a person

 

 
. BS * . Oo - . - - ” a
Case 3:18-cr-00379-MEM Document1 Filed 11/13/18 Page 2 of 3 |

known to the grand jury as “P.P.”, resulted from the use of the
controlled substances distributed by the defendant.

In violation of Title 21, United States Code, § § 841(a)(1) and
841(b)(1)(C).

THE GRAND JURY FURTHER CHARGES:
Count 2

(Distribution and Possession with the
Intent to Distribute a Controlled Substance)

On or about August 11, 2018, to on or about August 12, 2018,

within the Middle District of Pennsylvania, the defendant,
VINCENT JOBN INGINO,

did knowingly and intentionally distribute and possess with intent to
distribute a controlled substance, that is, a mixture and substance ~
containing a detectable amount of heroin, a Schedule I Controlled
Substance, and a detectable amount of fentanyl, a Schedule I
Controlled Substance, and serious bodily injury and death of a person
known to the grand jury as “R.D.”, resulted from the use of the

controlled substances distributed by the defendant.

2

 
 

Case 3:18-cr-00379-MEM Document1 Filed 11/13/18 Page 3 of 3

In violation of Title 21, United States Code, § § 841(a)(1) and
841(b)(1)(C).

A TRUE BILL

 

DAVID J. FREED
UNITED STATES ATTORNEY

pare: Heian a lle Lhulale
| MICHELLE OLSHBHFSKI

. ASSISTANT U.S. ATTORNEY

 

 
